Carley, Judge,
dissenting.
While I totally sympathize with the result sought to be achieved by the majority, I am unable to conscientiously assert a legal basis for that result. In my opinion, the majority is motivated — at least in part — by the clearly harsh effect which the 1976 legislative amendment produced vis-a-vis medical malpractice claimants. See Code Ann. § 3-1102. In this connection, I find it extremely difficult to rationalize the fact that the statute of limitation does not begin to run upon the ordinary tort claimant until the injury is discovered, or in the exercise of ordinary care should have been discovered, while in the case of medical malpractice claimants, the statute of limitation is two years after the date on which the negligent or wrongful act or omission occurred. Our Supreme Court, even while applying Code Ann. § 3-1102, recognized the new law “to be an extremely harsh limitation in application because it has the effect, in many cases, of cutting off rights before there is any knowledge of injury.” Allrid v. Emory University, 249 Ga. 35, 37 (285 SE2d 521) (1982). However, prescribing periods of limitation is a legislative function, not a judicial one. In this instance, the legislature has spoken. Allrid v. *746Emory University, supra. Therefore, as the majority has correctly held, the right of action in this case is barred by the statute of limitations unless the statute is tolled by fraud. In this regard, however, I must join Judge Deen’s dissent because there is simply not enough in this record to demonstrate the existence of fraud which, under the applicable decisions, would be sufficient to toll the running of the statute of limitation.
I am authorized to state that Presiding Judge Deen and Judge Birdsong join in this dissent.